Citation Nr: 1514574	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1980 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's notice of disagreement (NOD) received in November 2010, he asserted that he was unable to maintain employment due to his service connected disabilities.  Thereafter, in a statement of the case dated in February 2013, the RO denied entitlement to a TDIU.

This matter was before the Board in December 2013 where it was remanded for further development.  Pursuant to the Boards remand directives, the claim was forwarded to the Director of Compensation and Pension Service for consideration for an extraschedular TDIU.  Thereafter, the Appeals Management Center (AMC) readjudicated the claim in a July 2014 supplemental statement of the case (SSOC).  The Board finds that there has been substantial compliance with the December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular basis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran received a notice letter dated in October 2012 that informed him of what evidence was required to substantiate a claim of entitlement for a TDIU and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Records from the Social Security Administration have been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded VA examinations in January 2013 and March 2014.  The examinations are adequate to abjudicate the Veteran's TDIU claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran asserts that his is unemployable do to his service-connected disabilities.  Specifically, he contends that his lumbar spine disability prevents him from obtaining and maintaining substantially gainful employment.

In this case, service connection is in effect for degenerative disc and joint disease of the lumbar spine, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; tinnitus, evaluated at 10 percent disabling; right wrist degenerative joint disease, evaluated as 10 percent disabling; bilateral plantar fascitis, evaluated as noncompensable; bilateral hearing loss, evaluated as noncompensable; and right wrist scar, evaluated as noncompensable.  His combined disability evaluation is 40 percent.  Thus, he does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in May 2014, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  The Director determined that a TDIU on an extraschedular basis was not warranted.  

The Board may now review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

A review of the Veteran's application for a TDIU indicates that he completed two years of college and did not have any other education and training before he became too disabled to work or thereafter.  It also demonstrated that the Veteran had not worked in the last five years.

VA and private treatment records noted complaints of and treatment for chronic back pain.  Notably, records dated in September 2010 reflected that the Veteran last worked in April 2009; however the records did not suggest that the appellant was unemployed as a result of his service-connected disabilities.

SSA records demonstrated that the appellant was unemployable due to his service-connected lumbar spine disability and a non-service-connected affective/mood disorder.  The records reported that the Veteran's post-military employment consisted of working as a contractor.  In a statement submitted by the Veteran's daughter in support of his SSA benefit claim, she reported that the appellant's lumbar spine condition had worsened and that it had affected his ability to perform certain daily tasks.  She also noted that he had difficulty bending and moving in certain directions.

The Veteran was afforded a VA examination in January 2013.  After examination of the Veteran, the examiner determined that his service-connected conditions, without regard to other factors like availability of work and history of substance abuse, caused no impediment to his ability to engage in light duty or sedentary type of work.  

The Veteran was afforded an additional VA examination in March 2014.  At the time, it was noted that he drove independently to his doctor's appointment and volunteered 4 to 5 days per month.  It was also noted that he visited with his friends and children.  The Veteran stated that if he had a job where he was sitting, he could not do it for any length of time.  Additionally, being on his feet, standing and walking had become an issue due to his back.  He further noted he does go to the grocery store and volunteered where he assists with setting things up.  He noted that his time was flexible in that he could leave when he wanted.

Following examination, the examiner determined the Veteran's lumbar spine disability caused mild functional limitation.  However, the examiner determined that based on the Veteran's lumbar spine disability alone, he is capable of light or sedentary work, such as desk work, that allowed accommodating moving and stretching, if he so chooses.  The examiner determined that she was unable to provide an opinion regarding functional loss caused by the Veteran's reported flare-ups without resort to speculation.

Additionally, the Veteran was afforded a social and industrial examination in March 2014.  It was noted that he volunteered and had very few hobbies but liked to fish and go to the beach.  He was forced to give up swimming and exercising due to his back pain.  He also noted that any lifting or sustained sitting caused him intense back pain.  It was reported that upon retirement, the Veteran was hired for contract work.  However, he was forced to quit after 15 months due to his back pain.  He attempted other jobs, such as light duty work with another contractor, but each required lifting and he could not maintain employment.  The social worker determined that it was doubtful that the Veteran could work due to his service-connected back issues.  He determined that the appellant was not averse to working, but stated that the pain had caused him not to be able to perform.  It was noted that throughout the interview, the appellant was in constant movement attempting to adjust himself to alleviate back pain.  The social worker opined that the appellant did not reflect the attitude of a slacker or someone who would not work if he could.  

After a review of the evidence of record, the Board finds that extraschedular TDIU is not warranted.  In this regard, the January 2013 and March 2014 VA examiners determined that the Veteran's service-connected conditions did not prevent him from obtaining and maintaining reasonably gainful employment.  While limitations were described, the Veteran was generally indicated to be able to obtain light physical or sedentary work.  Moreover, the Veteran reported that he had hobbies, which included fishing, and that he often volunteered.  With regard to the Veteran's volunteer work, he reported that he assisted with setting things up.  The Board finds that such tasks require, in part, physical activity/labor.  Thus, despite the Veteran's assertion of being unemployable, primarily due to his service-connected lumbar spine disability, the record demonstrates that he is capable of obtaining and maintaining light physical and sedentary employment.  

The Board acknowledges the positive opinion provided by the March 2014 social and industrial survey examiner.  While it was noted that the appellant volunteered, there is no indication that the examiner considered the physical requirements associated with the volunteer work when rendering his opinion.  As such, the opinion provided by the March 2014 social and industry examiner is assigned limited probative weight. 

The Board also acknowledges the Veteran's SSA award, but this is not dispositive of unemployability for VA purposes.

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities in order to warrant TDIU on an extraschedular basis.  As such, the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt does not apply.  Therefore, an extraschedular TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an extraschedular TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


